                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

DENZIL RUSS PARTIN,                           )
                                              )
              Plaintiff,                      )
                                              )
v.                                            )      No.:   3:20-CV-108-TAV-HBG
                                              )
OFFICER RUSSELL PATTERSON and                 )
RAY SILER,                                    )
                                              )
              Defendants.                     )


                              MEMORANDUM OPINION

       Plaintiff filed this pro se prisoner’s complaint under 42 U.S.C. § 1983, and a related

motion to proceed in forma pauperis on or about March 11, 2020 [See Docs. 1 and 2]. On

that same date, the Clerk mailed Plaintiff a notice advising him of his obligation to inform

the Court of any change of address [Doc. 3]. Thereafter, on March 23, 2020, the Court

entered an order advising Plaintiff of a deficiency with his in forma pauperis application

and ordering him to cure the deficiency within thirty days [Doc. 4]. The Court’s order also

advised Plaintiff that failure to comply with the order would result in the dismissal of this

case [Id.]. The Clerk’s notice and the Court’s order were both returned to the Court on

March 30, 2020 [Doc. 5].

       A subsequent search of the Tennessee Department of Correction’s inmate locator

revealed that Plaintiff was no longer housed at the address he provided to the Court, but

rather, that he had been transferred to the Morgan County Correctional Complex

(“MCCX”). See https://apps.tn.gov/foil-app/search.jsp (last accessed May 5, 2020). On




Case 3:20-cv-00108-TAV-HBG Document 7 Filed 05/06/20 Page 1 of 3 PageID #: 25
March 30, 2020, the Clerk’s notice and the Court’s deficiency order were remailed to

Plaintiff at MCCX. More than thirty days have passed since this Court remailed its order

to Plaintiff at his current address, and Plaintiff has not complied with this order or otherwise

communicated with the Court.

       Federal Rule of Civil Procedure 41(b) gives this Court the authority to dismiss a

case for “failure of the plaintiff to prosecute or to comply with these rules or any order of

the court.” See, e.g., Nye Capital Appreciation Partners, L.L.C. v. Nemchik, 483 F. App’x

1, 9 (6th Cir. 2012); Knoll v. Am. Tel. & Tel. Co., 176 F.3d 359, 362–63 (6th Cir. 1999).

The Court examines four factors when considering dismissal under Fed. R. Civ. P. 41(b):

       (1) whether the party’s failure is due to willfulness, bad faith, or fault; (2)
       whether the adversary was prejudiced by the dismissed party’s conduct; (3)
       whether the dismissed party was warned that failure to cooperate could lead
       to dismissal; and (4) whether less drastic sanctions were imposed or
       considered before dismissal was ordered.

Wu v. T.W. Wang, Inc., 420 F.3d 641, 643 (6th Cir. 2005); see Reg’l Refuse Sys., Inc. v.

Inland Reclamation Co., 842 F.2d 150, 155 (6th Cir. 1988).

       As to the first factor, the Court finds that Plaintiff’s failure to respond to or comply

with the Court’s previous order is due to Plaintiff’s willfulness and/or fault. Specifically,

it appears that Plaintiff received the order and chose not to respond. As such, the first

factor weighs in favor of dismissal.

       As to the second factor, the Court finds that Plaintiff’s failure to comply with the

Court’s order has not prejudiced Defendants.




                                               2



Case 3:20-cv-00108-TAV-HBG Document 7 Filed 05/06/20 Page 2 of 3 PageID #: 26
         As to the third factor, the Court warned Plaintiff that the Court would dismiss this

case if he failed to comply with the Court’s order [Doc. 4].1

         Finally, as to the fourth factor, the Court finds that alternative sanctions would not

be effective. Plaintiff was a prisoner seeking to proceed in forma pauperis [Doc. 1] who

has failed to communicate with the Court since filing his initial complaint.

         For the reasons set forth above, the Court concludes that the relevant factors weigh

in favor of dismissal of Plaintiff’s action pursuant to Rule 41(b).

         The Court CERTIFIES that any appeal from this order would not be taken in good

faith.

         AN APPROPRIATE ORDER WILL ENTER.


                                      s/ Thomas A. Varlan
                                      UNITED STATES DISTRICT JUDGE




         1
           The Court otherwise notes that it is the duty of any pro se party to be familiar with the
Court’s local rules, which (1) require the pro se party to promptly notify the Clerk and adverse
parties of any change in his or her address and (2) advise that the penalty for noncompliance could
be the dismissal of the action. See E.D. Tenn. L.R. 83.13.
                                                  3



Case 3:20-cv-00108-TAV-HBG Document 7 Filed 05/06/20 Page 3 of 3 PageID #: 27
